Citation Nr: 1748047	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-35 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to July 5, 2013, and in excess of 30 percent as of September 1, 2014, for right knee osteoarthritis and status post total right knee arthroplasty.

2. Entitlement to a rating in excess of 10 percent prior to January 26, 2012, in excess of 30 percent from March 1, 2013 to January 23, 2014, and in excess of 70 percent starting January 23, 2014, for right hip arthritis and status post total right hip arthroplasty.

3. Entitlement to a rating in excess of 10 percent prior to January 23, 2014, in excess of 30 percent from January 23, 2014 to May 19, 2016, and in excess of 30 percent starting June 1, 2017, for left knee degenerative joint disease, strain and total left knee replacement.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 and October 1983 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to increased ratings for right knee osteoarthritis and status post total right knee arthroplasty, and left knee degenerative joint disease, strain and total left knee replacement are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. Prior to January 26, 2012, the Veteran's right hip arthritis was not characterized by flexion of the thigh that was limited to 30 degrees or less.

2. Following the Veteran's right hip replacement surgery, his right hip arthritis and status post total right hip arthroplasty was not manifested by moderately severe residuals of weakness, pain or limitation of motion from March 1, 2013 to January 23, 2014.

3. As of January 23, 2014, the Veteran's status post total right hip arthroplasty requires regular use of a cane and is manifested by severe painful motion.


CONCLUSION OF LAW

1. For the period prior to January 26, 2012, the criteria for a rating in excess of 10 percent for right hip arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5252 (2017).

2. For the period from March 1, 2013 to January 23, 2014, the criteria for a rating in excess of 30 percent for status post total right hip arthroplasty have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5054 (2017).

3. For the period beginning January 23, 2014, the criteria for a rating of 90 percent, and no higher, for status post total right hip arthroplasty have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5054 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings for the disability on appeal have already been assigned and the Board will discuss the propriety of the ratings assigned at each stage.

The Veteran's service-connected right hip disability has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5252 and 5054.  Under DC 5252, a 10 percent rating is assigned when limitation of thigh flexion is to 45 degrees; a 20 percent rating is assigned for limitation of flexion to 30 degrees; a 30 percent rating is assigned for limitation of flexion to 20 degrees; and, a 40 percent rating is assigned for limitation of flexion to 10 degrees.  

Under DC 5054, the minimum rating for hip replacement is 30 percent.  A 50 percent rating is assigned for moderately severe residuals of weakness, pain or limitation of motion; a 70 percent rating is assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; a 90 percent rating is assigned for painful motion or weakness such as to require the use of crutches following implantation of prosthesis; and, a 100 percent rating is assigned for 1 year following implantation of prosthesis.

Analysis

The Veteran contends that he is entitled to an increased rating for his right hip disability for the three stages on appeal because the current assigned ratings do not adequately represent the severity of his condition.  

The Veteran underwent a VA examination in January 2010.  The examiner noted that the hip showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  On range of motion testing, the right hip flexion was to 90 degrees, extension was to 25 degrees, and abduction was to 45 degrees.  There was objective evidence of pain at 90 degrees on flexion and 25 degrees on extension.  The examiner noted that the hip joint function was additionally limited by pain after repetitive use, but was not limited by fatigue, weakness, lack of endurance or incoordination.

The Veteran underwent a second VA examination in May 2011.  The Veteran described his right hip pain as being an 8 out of 10.  The examiner found that there was tenderness and pain at rest.  On range of motion testing, the right hip flexion was to 110 degrees, extension to 30 degrees, and abduction was to 40 degrees.  There was objective evidence of pain with active motion.  There was also objective evidence of pain following repetitive motion, additional limitation after three repetitions of range of motion, and pain was noted as the most important factor.  The range of motion testing after repetitive motion showed that thigh flexion was to 95 degrees, extension to 30 degrees and abduction to 35 degrees.

The Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 10 percent for right hip arthritis for the period prior to January 26, 2012.  In order to receive a higher evaluation, there must be limitation of thigh flexion to 30 degrees.  The objective medical evidence shows that the Veteran's right hip arthritis was never manifested by thigh flexion that was limited to 30 degrees or less.  The Board acknowledges the Veteran's reports of pain and functional impairment, but finds that pain and functional impairment are specifically contemplated by the assigned 10 percent rating.  

The Board has also considered whether the Veteran would be entitled to a higher rating under other applicable Diagnostic Codes.  However, the Veteran's right hip arthritis did not meet the criteria for a higher rating under DC 5253, which assigns a 20 percent rating when abduction of the thigh is limited to 10 degrees or less.  
Thus, the Board finds that the Veteran is most appropriately rated under DC 5252 at 10 percent for the period prior to January 26, 2012.

For the period from March 1, 2013 to January 23, 2014, there is no evidence that indicates that the Veteran's status post total right hip arthroplasty was characterized by moderately severe residuals of weakness, pain or limitation of motion as contemplated by the 50 percent rating under DC 5054.  A July 2013 treatment note refers to the Veteran's right hip replacement, noted that the Veteran did very well from the replacement, and took aspirin for his hip. August 2013 VA Treatment Record, p. 1.  There is also a passive reference to hip pain found in an August 2013 treatment note, but the reference does not indicate the degree or severity of the pain or any resultant limitation of motion. September 2013 CAPRI, p. 4.  These are the only two instances in the claims file in which the Veteran's right hip is referenced during this stage of the rating.  In light of the evidence, the Board finds that there is insufficient evidence to warrant a rating in excess of 30 percent for the period from March 1, 2013 to January 23, 2014 for status post total right hip arthroplasty.

The Veteran underwent a VA examination in January 2014.  On examination, the Veteran's right hip flexion was to 45 degrees and extension was to 5 degrees.  There was objective evidence of painful motion on flexion at 45 degrees and on extension at 5 degrees.  Abduction was to 15 degrees with objective evidence of painful motion at 15 degrees.  Adduction was limited to 15 degrees with objective evidence of painful motion at 15 degrees.  The examiner observed that the Veteran could not cross his legs.  Internal and external rotation of the right hip also ended at 15 degrees and there was objective evidence of painful motion at 15 degrees.  Localized tenderness or pain to palpation was observed, but there was no ankylosis or malunion/nonunion of the hip flail joint.  It was noted that the Veteran required regular use of a cane, had continued pain, and decreased range of motion.  Contributing facts to functional limitation included pain, weakness, fatigability and/or incoordination, and there was additional limitation of functional ability during flare-ups or following repeated use over time.

The Board finds that the evidence preponderates in favor of a finding of entitlement to a rating in excess of 70 percent for status post total right hip arthroplasty effective January 24, 2014.

The 100 percent rating is applicable for one year following implantation of the hip prosthesis.  As the Veteran's hip replacement surgery took place in January 2012, he no longer meets the criteria for the 100 percent rating.  However, the Veteran's right hip disability is characterized by painful motion and weakness as observed and reported during the January 2014 VA examination.  The Veteran also reported requiring the regular use of an assistive device (a cane).  Although the language of DC 5054 refers to the use of crutches, the Board finds that the regular use of a cane is tantamount to meeting the level of severity and limited mobility contemplated by the rating criteria.  Resolving any doubt in the Veteran's favor, the Board concludes that the Veteran's status post total right hip arthroplasty most closely approximates the criteria for the 90 percent rating, effective January 24, 2014.


ORDER

A rating in excess of 10 percent for right hip arthritis for the period prior to January 26, 2012 is denied.

A rating in excess of 30 percent for status post total right hip arthroplasty for the period from March 1, 2013 to January 23, 2014 is denied.

An increased rating of 90 percent, and no higher, for status post total right hip arthroplasty for the period effective January 24, 2014 is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran has not undergone a VA examination for either of his knees since the one year convalescence period ended following his knee surgeries.  Accordingly, on remand, the AOJ must schedule the Veteran for a VA examination to determine the current level of severity of his right and left knee disabilities. See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Hampton VA Medical Center from June 2016 to the present, and associate them with the claims file or virtual record.

2. Obtain a new VA examination that addresses the current level of severity of the Veteran's status post total right knee arthroplasty and total left knee replacement.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file should also be made available to the examiner designated to provide an opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason or doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


